IN THE DISTRICT COURT OF APPEAL
                                             FIRST DISTRICT, STATE OF FLORIDA

CALVIN BRUCE WRIGHT,                         NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
      Appellant,                             DISPOSITION THEREOF IF FILED

v.                                           CASE NO. 1D14-1507

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 27, 2015.

An appeal from the Circuit Court for Duval County.
Charles W. Arnold, Judge.

Nancy A. Daniels, Public Defender, and Richard Summa, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Angela Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Johnson v. State, 695 So. 2d 787, 788 (Fla. 1st DCA

1997) (“[F]ailure to instruct on necessarily lesser-included offenses (even category

1 lesser-included offenses) in a non-capital case is not fundamental error. To
preserve such an error for appellate review, the defendant must request such an

instruction and object to the trial court’s refusal to give one.”).

BENTON, CLARK, and MAKAR, JJ., CONCUR.




                                            2